Citation Nr: 1753608	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 29, 2010, for the grant of service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for loss of sight in the right eye.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tympanic membrane perforation.  

6.  Entitlement to compensation under 38 U.S.C. § 1151 for a right hip disability and right leg disability as a result of a fall while receiving treatment at the VA Medical Center (VAMC) in San Antonio, Texas.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disability to include delirium and depression, a gastrointestinal disability, and a respiratory disability to include pneumonia as a result of a fall while receiving treatment at the VA Medical Center (VAMC) in San Antonio, Texas.  

8.  Entitlement to service connection for the cause of the Veteran's death.

9.  Entitlement to Dependency and Indemnity Compensation (DIC) for the Veteran's death pursuant to the provisions of 38 U.S.C. § 1151.  

10.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment necessitating hospitalization and convalescence.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1954 to January 1957.  He died in September 2012.  The appellant is the Veteran's surviving spouse.

At the time of the Veteran's death, the hearing loss, tinnitus, right eye, and tympanic membrane claims listed above were pending.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing the claims, and that status was granted by the Agency of Original Jurisdiction (AOJ).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a September 2013 rating decision of the RO in St. Paul, Minnesota, but was most recently certified to the Board by the Houston, Texas RO.  

In the November 2010 rating decision, the Cleveland RO granted service connection for bilateral hearing loss with a 50 percent disability rating, effective January 29, 2010, denied service connection for tinnitus and loss of sight in the right eye, and denied the Veteran's request to reopen his claim for service connection for tympanic membrane perforation.  

In the September 2013 rating decision, the St. Paul RO denied compensation under 38 U.S.C. § 1151 for a right hip fracture, a right leg disability, a psychiatric disability to include delirium and depression, a gastrointestinal disability, and a lung disability to include pneumonia, as well as a temporary total evaluation for surgical treatment for a condition necessitating convalescence, DIC under 38 U.S.C. § 1151, and service connection for the cause of the Veteran's death.   

In his January 2011 Notice of Disagreement (NOD), the Veteran alleged clear and unmistakable error (CUE) in the November 2010 rating decision.  The appellant has continued to make this argument, most recently in a November 2016 statement in which she also alleged CUE in the September 2013 rating decision.  Because the November 2010 and September 2013 rating decisions are on appeal and are therefore not final, there can be no valid claim of CUE. See 38 C.F.R. §§ 3.104, 3.105 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for loss of sight in the right eye and to compensation under 38 U.S.C. § 1151 for a psychiatric disability to include delirium and depression, a gastrointestinal disability, and a lung disability to include pneumonia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's bilateral hearing loss was not manifested by worse than a Level XI hearing loss in the right ear and a Level VI hearing loss in the left ear.  

2.  The Veteran's claim for service connection for hearing loss was denied in a January 1985 rating decision.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

3.  The Veteran's request to reopen his claim for service connection for hearing loss was administratively denied in an August 1991 letter for lack of new and material evidence.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

4.  The Veteran's request to reopen his claim for service connection for bilateral hearing loss was denied again in a November 2001 rating decision for lack of new and material evidence.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

5.  The next written communication seeking service connection for bilateral hearing loss was received on January 29, 2010.  There is no indication of an attempt to reopen the claim between November 2001 and January 29, 2010.

6.  A November 2010 rating decision reopened and granted the claim for service connection for bilateral hearing loss, based on new and material evidence that had been submitted since the November 2001 rating decision.

7.  The probative evidence of record is at least in equipoise as to whether the Veteran's tinnitus was a result of service or etiologically related to in-service noise exposure. 

8.  The Veteran's claim for service connection for bilateral tympanic membrane perforation was denied in a January 1985 rating decision on the basis that the condition clearly existed at the time of entrance on active duty and aggravation in service was not shown.  The Veteran was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

9.  The evidence received since the January 1985 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tympanic membrane perforation, and therefore does not raise a reasonable possibility of substantiating the claim.

10.  On July 12, 2012, the Veteran fell while receiving treatment at the VAMC in San Antonio, Texas.

11.  As a result of the July 12, 2012 fall, the Veteran suffered multiple right hip fractures and a breach of the anterior cortex of the distal right femur.

12.  The probative evidence of record is at least in equipoise as to whether the Veteran's fall at the San Antonio VAMC on July 12, 2012 was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

13.  The Veteran died in September 2012.

14.  Prior to his death, the Veteran had established service connection only for bilateral hearing loss; however, as stated above, service connection has now been granted for a right hip disability, a right leg disability, and tinnitus.   

15.  The immediate cause of death was multiple organ failure, due to sepsis syndrome, due to complications of hip fracture.  

16.  The Veteran died of a disability that is the subject of an award of compensation pursuant to the provisions of 38 U.S.C. § 1151.

17.  On July 13, 2012, the Veteran underwent surgery to place an intramedullary nail in his right femur as a result of his service-connected right hip fracture.  Complications included his service-connected breach of the anterior cortex of the distal right femur.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for entitlement to an effective date prior to January 29, 2010, for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.400, 20.302, 20.1103 (2017).  

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

4.  The January 1985 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for tympanic membrane perforation.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.302, 20.1103 (2017).  

5.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right hip disability and right leg disability caused by the July 12, 2012 fall at the VAMC in San Antonio, Texas have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).

6.  With resolution of reasonable doubt in the appellant's favor, the criteria for compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).  

7.  Service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).  

8.  The criteria for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment necessitating hospitalization and convalescence have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the appellant have raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and the appellant, including service treatment records, VA treatment records, private treatment records, and VA examination reports.  The Veteran was provided a VA examination for hearing loss and tinnitus in July 2010 and the appellant was provided a VA medical opinion for her 38 U.S.C.A. § 1151 claims and the cause of the Veteran's death in September 2013.  The opinions were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

There is no duty to provide a VA examination for a request to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the appellant has not provided new and material evidence to support the claim with regard to service connection for tympanic membrane perforation.

In sum, the duties to notify and assist have been considered and complied with as to these issues.  The appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Thus, the appellant was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Hearing Loss - Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in January 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The appellant contends that the Veteran's service-connected bilateral hearing loss warranted a rating in excess of 50 percent.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.   See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

In July 2010, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral hearing loss.  The hearing examination results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
85
95
95
95
100
LEFT EAR
45
65
70
75
85

The puretone average in the right ear was 96.25 and the puretone average in the left ear was 73.75.  Speech recognition was too poor to test in the right ear and 72 percent in the left ear.  The examiner noted the Veteran's report of functional impact in the form of significant communication difficulty and significant difficulty understanding conversational level speech both in quiet and difficult listening environments.  38 C.F.R. § 4.10; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The findings from the July 2010 VA examination allow for the use of Table VI or VIA for each ear.  If the Board, to give the appellant the benefit of the doubt, assumes that speech recognition too poor to test is effectively speech recognition of 0 percent, then applying the findings to Table VI yields findings of Level XI hearing loss in the right ear and Level VI in the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying the findings to Table VIA yields findings of Level IX hearing loss in the right ear and Level VI in the left ear.  Under Table VII, when hearing loss is at Level VI in the better ear, a 40 percent rating is assigned when the worse ear is at Level IX and a 50 percent rating is assigned when the worse ear is at Level XI.  Id.

In his January 2011 Notice of Disagreement (NOD), the Veteran contended that this rating was deficient because it did not account for Meniere's syndrome, vertigo, or otalgia.  The appellant has continued this contention, most recently in a November 2016 statement.  Neither the Veteran nor the appellant have ever claimed service connection for these disabilities and there is nothing in the record to indicate that the Veteran was ever diagnosed with Meniere's syndrome.  In a July 2012 letter, VA asked the Veteran whether he intended to claim service connection for vertigo or otalgia and warned him that, if he did not respond in writing, no action would occur; neither he nor the appellant responded.  

The appellant asserts that the Veteran's hearing loss was worse than its currently assigned 50 percent rating.  The Veteran was competent to report a decrease in hearing acuity, the appellant is competent to report her observations of the same, and their statements are credible.  The Board acknowledges the Veteran's complaints regarding the impact hearing loss had on his daily life, but neither his lay assertions nor those of his spouse constitute competent evidence to indicate that his hearing disability was worse than has been recorded in his VA examination or that hearing loss functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  

The competence of a lay person to provide a medical opinion must be determined on a case by case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran was not and the appellant is not competent to make such a conclusion.  Determining the severity of hearing loss involves using specialized equipment and interpreting audiological test results.  The record does not show that the Veteran possessed or the appellant possesses the training or experience needed to accomplish these actions.  The probative value of their assertions is low.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's and the appellant's allegations regarding the severity of the Veteran's hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss - Effective Date

The appellant asserts that the Veteran should be granted an effective date earlier than January 29, 2010 for service connection for bilateral hearing loss.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  

The Veteran first submitted a claim for entitlement to service connection for hearing loss in November 1984.  VA denied this claim in January 1985 and the Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  The Veteran submitted a request to reopen his claim for entitlement to service connection for hearing loss in June 1991.  VA administratively denied that request in August 1991, and the Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  The Veteran submitted another request to reopen his claim for entitlement to service connection for bilateral hearing loss in August 2001.  VA denied that request in a November 2001 rating decision, and the Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  All three decisions became final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103.  

The Board has reviewed the claims file for any document, submitted after the November 2001 rating decision but before the Veteran's January 29, 2010 claim, that could be considered a claim for service connection.  Lalonde, 12 Vet. App. at 381.  Prior to March 24, 2015, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that (1) indicates an "intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  The Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the claim submitted on January 29, 2010.  

Under the controlling law and regulations, the award of compensation based on the reopened claim may be no earlier than VA's receipt of the Veteran's January 29, 2010 claim.  38 C.F.R. § 3.400.  Because there is no legal or factual basis for assigning a date earlier than January 29, 2010, the appeal with regard to this issue must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  Fountain v. McDonald, 27 Vet.App. 258 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The appellant contends that the Veteran's tinnitus was caused by noise exposure during his active duty service.  

During a December 1973 VA treatment appointment, the Veteran reported a long history of intermittent ear trouble and a one-year history of popping in the right ear.  He denied any vertigo or pain but reported rushing tinnitus.  

The Veteran was afforded a VA examination in October 2001.  During the examination, tinnitus was present and the Veteran reported that it had its onset ten years prior (i.e., in 1991), but the examiner did not opine as to the disorder's etiology.  

In his January 2010 claim, the Veteran reported current tinnitus.

The Veteran was afforded an additional VA examination in July 2010.  In an August 2010 addendum opinion, the examiner explained that, because the Veteran did not report tinnitus at that time, the examiner would provide no opinion as to the disorder's etiology.  

A current disability at the time of the Veteran's death is shown by the evidence of record.  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board has no reason to doubt the veracity of the Veteran's reports of experiencing tinnitus.  In granting service connection for bilateral hearing loss, VA has conceded exposure to damaging levels of noise.  No VA examiner has expressed any opinion as to the etiology of the Veteran's tinnitus.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the appellant's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's tinnitus was due to in-service noise exposure.  Accordingly, the Board finds that granting service connection for tinnitus is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  

Tympanic Membrane Perforation

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Until the appellant meets her threshold burden of submitting new and material evidence sufficient to reopen the claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).          

The appellant contends that the Veteran had a perforated right eardrum as a result of his active duty service.  

The RO denied the Veteran service connection for bilateral tympanic membrane perforation in a January 1985 rating decision.  The basis for the denial was that the evidence established that the Veteran's tympanic membrane perforation existed prior to active duty service and failed to establish aggravation as a result of service.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the January 1985 rating decision is final.  38 U.S.C.A. §  7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The question is thus whether the Veteran or the appellant has submitted or VA has otherwise received evidence that was not before the RO in January 1985, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran's preexisting tympanic membrane perforation was aggravated by his active duty service or that it did not exist prior to active duty service.   The evidence that was of record at the time of the January 1985 rating decision included the Veteran's service treatment records and VA treatment records, including records of a June 1984 right mastoidectomy.  

No new evidence pertinent to the issue of aggravation or whether tympanic membrane perforation existed prior to service has been added to the record since the January 1985 rating decision.  The Veteran and the appellant have not presented any competent, non-cumulative evidence which indicates that the Veteran's tympanic membrane perforation was aggravated by active duty service or did not exist prior to active duty service.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran and the appellant have not submitted and VA has not otherwise received new and material evidence and the claim of entitlement to service connection for tympanic membrane perforation is not reopened.

38 U.S.C.A. § 1151 - Right Hip and Right Leg
      
Under 38 U.S.C.A. § 1151, compensation is awarded for a "qualifying additional disability" in the same manner as if such additional disability or death were service connected.  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151 (a).

To be considered a "qualifying additional disability" in these circumstances, a disability must meet two criteria.  First, it must not be the result of the Veteran's willful misconduct.  Second, the disability must have been either: (a) caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (ii) an event not reasonably foreseeable; or (b) proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  Id.

To determine whether the Veteran had an additional disability, VA compares the condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the condition after such treatment has stopped. 38 C.F.R. § 3.361 (b).

In this case, the appellant contends that compensation is warranted under 38 U.S.C.A. § 1151 for a right hip disability and right leg disability as the result of a fall at the San Antonio VAMC on July 12, 2012.  Specifically, the appellant asserts that the Veteran was left to use the restroom without assistance, that this constituted negligence, and that this negligence led to his fall. 

The appellant was afforded a VA medical opinion by a VA examiner in September 2013.  The examiner noted that the Veteran was admitted to the San Antonio VAMC on July 8, 2012 with right hip pain and a diagnosis of an occult fracture by a private treatment provider.  The examiner observed that the Veteran was well known at the VAMC and that prior notes documented that he had weakness and an unstable gait.  The examiner opined that fall precautions "would be the standard of care of any hospital and it does not seem this was the case at the VAMC."  Based on this information, the examiner opined that VA nursing staff "performed below the required standard of care by not using fall precautions on a veteran whose gait was unstable and had generalized weakness and several other comorbidities," that this performance constituted negligence, and that this negligence resulted in four right hip fractures and breach of the anterior cortex of the distal right femur.  

In light of the VA examiner's thorough and persuasive opinion, the Board finds that it is at least as likely as not that the July 12, 2012 fall was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel and that this caused additional disability.  
In light of the totality of the circumstances, and after resolving all reasonable doubt in the appellant's favor, compensation benefits pursuant to the provisions of 38 U.S.C.A. §  1151 for a right hip disability and right leg disability caused by the July 12, 2012 fall at the VAMC in San Antonio, Texas are granted.

Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  38 C.F.R. § 3.312.  

Compensation and DIC is payable under 38 U.S.C. § 1151 for qualifying additional disability or death "as if" such additional disability or death were service connected. 38 U.S.C. § 1151(a).  However, the additional disability or death so compensated is not, in fact, "service connected."  See, e.g., Anderson v. Principi, 18 Vet. App. 371, 376 (2004) (quoting Kilpatrick v. Principi, 16 Vet. App. 1, 5 (2002), for the proposition that 38 U.S.C. § 1151 "does not confer upon its beneficiaries the status of service connection; rather, section 1151 awards compensation as if the claimant were service connected.  In other words, section 1151 nowhere provides that the disability is, as the appellant suggests . . , to be treated generally as if it were service connected."  Accordingly, because the Veteran's right hip and right leg disabilities are not "service connected," a grant of service connection for the cause of the Veteran's death cannot be premised on disabilities for which compensation has been granted exclusively under 38 U.S.C. § 1151.  Service connection for the cause of the Veteran's death is therefore denied.  

DIC 

A review of the record discloses that the Veteran died in September 2012.  According to the original death certificate, the immediate cause of the Veteran's death was multiple organ failure due to sepsis syndrome.  The certificate was later amended to include complications of hip fracture as a cause of death.  As stated above, the Board has granted compensation for the Veteran's right hip fractures pursuant to the provisions of 38 U.S.C.A. § 1151.  In light of the totality of the circumstances, and giving the appellant the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's right hip disability caused or contributed substantially or materially to cause his death.  As the reasonable doubt created by the evidence must be resolved in favor of the appellant, entitlement to compensation for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 is warranted.  

Temporary Total Evaluation

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. See 38 C.F.R. § 4.30 (a).

As stated above, the Veteran is now service-connected for a right hip disability and, on July 13, 2012, the Veteran underwent surgery to place an intramedullary nail in his right femur as a result of his service-connected right hip disability.  From this, it follows that entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment necessitating hospitalization and convalescence is warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss is denied.

Entitlement to an effective date earlier than January 29, 2010 for service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for tympanic membrane perforation is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for a right hip disability and a right leg disability caused by the July 12, 2012 fall at the VAMC in San Antonio, Texas is granted.

The claim for DIC for the Veteran's death pursuant to the provisions of 38 U.S.C. § 1151 is granted.

Service connection for the cause of the Veteran's death is denied.

A temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence is granted.  


REMAND

VA's duty to assist includes the obligation to provide a medical opinion with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claim for service connection for loss of vision in the right eye without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability was related to service.

In his January 2010 claim, the Veteran described an injury to his right eye during his active duty service and said that it led to numerous surgeries and, eventually, loss of sight.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83. This evidence meets that threshold, and a VA medical opinion is necessary.  

In addition, the medical records in the file are insufficient to determine the nature of any right eye disability the Veteran may have had during the period on appeal.  On remand, the AOJ should attempt to obtain any outstanding VA or private treatment records from that period. 

The VA medical examiner who provided the September 2013 opinion opined that VA negligence did not aggravate a psychiatric disability, a gastrointestinal disability, or a lung disability, but the record contains minimal treatment records after the July 12, 2012 fall and does not include treatment records for the Veteran's terminal hospitalization.  For example, the examiner noted that the Veteran was admitted to the intensive care unit of Christus Santa Rosa Hospital - Westover Hills on the week of his death, but those records have not been associated with the file.  On remand, the AOJ should attempt to obtain those records and, if any additional records are received, the AOJ should obtain an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records for the Veteran from January 2010 to September 2012.

2.  Provide the appellant with release forms for medical records generated by Christus Santa Rosa Hospital - Westover Hills and any other private treatment providers the Veteran saw between July 2012 and September 2012 and any private treatment providers the Veteran saw for his right eye disability between January 2010 and September 2012.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If the AOJ cannot obtain the records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  If any additional treatment records are obtained, return the claims file to the clinician who conducted the September 2013 opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should clearly identify all psychiatric, gastrointestinal, and respiratory disabilities, including but not limited to depression, delirium, and pneumonia, that the Veteran had between July 2012 and September 2012.  

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability was caused or aggravated (i.e., worsened beyond the normal progression) by the Veteran's July 12, 2012 fall or complications of the resulting July 13, 2012 surgery.  

If so, the examiner should opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering these opinions, the examiner is advised that VA has already found the Veteran's July 12, 2012 fall and resulting right hip and right leg disabilities to be the result of carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The examiner must provide all findings, along with a complete rationale for any opinions provided.  

4.  Readjudicate the claims.  If any decision is adverse to the appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


